                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


KATHLEEN T.,1                           3:18-cv-00036-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


BRUCE W. BREWER
P.O. Box 421
West Linn, OR 97068
(503) 621-6633

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1 In the interest of privacy this Opinion uses only the
first name and the initial of the last name of the non-
governmental party this case. Where applicable, this Opinion
uses the same designation for the nongovernmental party's
immediate family member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
RYAN TA LU
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2034

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Kathleen T. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On March 3, 2014, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB and SSI benefits.      Tr. 13, 191, 197.2

Plaintiff alleges a disability onset date of September 30, 2012.

Tr. 13.    Plaintiff=s application was denied initially and on

reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on June 6, 2016.     Tr. 30-56.    Plaintiff and a vocational

expert (VE) testified at the hearing.      A non-attorney

representative for Plaintiff also attended the hearing.

     On July 11, 2016, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.    Tr. 13-25.   Plaintiff requested review by the

Appeals Council.    On November 1, 2017, the Appeals Council

denied Plaintiff=s request to review the ALJ=s decision, and the

ALJ=s decision became the final decision of the Commissioner.

Tr. 1-3.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On January 5, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                              BACKGROUND

     Plaintiff was born on August 20, 1956.       Tr. 34.   Plaintiff




     2 Citations to the official transcript of record filed by
the Commissioner on May 16, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
was 56 years old on her alleged disability onset date.

Plaintiff has a high-school education, a two-year registered

nurse degree, and a four-year degree in languages.      Tr. 36.

Plaintiff has past relevant work experience as a medical case-

manager.   Tr. 24.

     Plaintiff alleges disability due to chronic depression,

anxiety, degenerative disc disease, herniated and bulging disc,

osteoarthritis, insomnia, right-shoulder nerve impingement, and

ulnar-nerve displacement.    Tr. 57-58.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.     See Tr. 18-24.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).     To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@      42



4 - OPINION AND ORDER
U.S.C. § 423(d)(1)(A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@   Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
Cir. 2008).   Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the



6 - OPINION AND ORDER
listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).     The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.      20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   AA >regular and continuing basis= means 8 hours a

day, for 5 days a week, or an equivalent schedule.@     SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm=r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.    Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).   The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since September 30, 2012,

Plaintiff=s alleged disability onset date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of lumbar and cervical spine degenerative disc

disease, history of right-shoulder injury, hypertension, and

gastroesophageal reflux disease (GERD).    Tr. 15.



8 - OPINION AND ORDER
     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 16.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:   lifting and

carrying up to 20 pounds occasionally and ten pounds frequently;

standing and walking combined for six out of eight hours;

sitting for six out of eight hours; occasional climbing,

stooping, kneeling, crouching, or crawling; and occasional

lifting overhead bilaterally.   Tr. 17.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work.   Tr. 24.   Accordingly, the ALJ found

Plaintiff is not disabled.   Tr. 25.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for rejecting Plaintiff's

symptom testimony; (2) failed at Step Two to find Plaintiff's

left ulnar-nerve impairment to be severe; and (3) relied on the

allegedly inadequate testimony of the VE at Step Four.

I.   The ALJ did not err when he found Plaintiff=s testimony was
     not fully credible.

     Plaintiff contends the ALJ erred when he failed to provide


9 - OPINION AND ORDER
clear and convincing reasons for discounting Plaintiff=s symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that her Aimpairment could reasonably be

expected to cause the severity of the symptom [she] has alleged;

[she] need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is not required to produce Aobjective medical evidence

of the pain or fatigue itself, or the severity thereof.@       Id.

             If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [her] symptoms only by offering specific, clear



10 - OPINION AND ORDER
and convincing reasons for doing so.@     Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(A[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.@).   General assertions that the claimant's testimony is not

credible are insufficient.    Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify "what testimony is not

credible and what evidence undermines the claimant's

complaints."   Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.    Analysis

           Plaintiff alleges she has been unable to work since

September 30, 2012, her alleged disability onset date.     As

noted, Plaintiff contends she is disabled due to the following

physical and mental impairments:   chronic depression, anxiety,

degenerative disc disease, herniated and bulging disc,

osteoarthritis, insomnia, right-shoulder nerve impingement, and

ulnar-nerve displacement.    Tr. 57-58.

           The ALJ determined Plaintiff's statements concerning

the intensity, persistence, and limiting effects of her symptoms



11 - OPINION AND ORDER
"are not entirely consistent with the medical evidence," and

"the objective medical evidence concerning [Plaintiff's] alleged

physical impairments is inconsistent with her alleged symptoms

and their limiting effects."   Tr. 18.   The ALJ pointed out that

the record "does not reveal any of [Plaintiff's] alleged

difficulties with cognitive functioning and instead shows

generally normal mental status."   Tr. 21.   For example, although

Plaintiff reported in an examination in August 2013 that she was

depressed, the examiner noted Plaintiff's orientation, judgment,

insight, memory, attention, concentration, and thought content

were all "within normal limits."   Tr. 21, 311.

          Despite Plaintiff's allegations of disabling neck and

back pain limiting her ability to walk, the ALJ noted during one

examination Plaintiff had normal range of motion in her neck,

normal muscle strength, and intact sensations in her fingers.

Tr. 18, 367, 368.   On another occasion the record reflects

Plaintiff did not have any tenderness of the spine, presented

with negative straight-leg raises, exhibited full spinal

flexion, and had normal and steady gait.     In fact, the examiner

noted it was "[d]ifficult to find a specific area [in

Plaintiff's hip] that has any significant tenderness."    Tr. 300.

          The ALJ also concluded Plaintiff's activities of daily



12 - OPINION AND ORDER
living were "inconsistent with her complaints."   Tr. 22.    The

ALJ noted, for example, Plaintiff is independent in her personal

care, is able to prepare simple meals, does household chores,

takes her dogs for walks, and drives a Harley-Davidson

motorcycle.   Tr. 22.   Throughout 2013 and 2014 Plaintiff

regularly participated in Tai Chi and yoga classes, went

snowshoeing, and learned to scuba dive.    Tr. 22, 43-44.

Plaintiff also regularly participates in a choir.   Tr. 44.   The

ALJ also noted Plaintiff's last full-time job ended because of a

reduction in the work force rather than any physical limitations

related to her symptoms.   Tr. 22, 39.

           On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ did not err at Step Two in his analysis of
      Plaintiff’s severe impairments.

      Plaintiff contends the ALJ erred at Step Two when he failed

to identify Plaintiff's left ulnar-nerve impairment (cubital-

tunnel syndrome) as a severe impairment.

      The Commissioner, in turn, contends the ALJ concluded

Plaintiff has a combination of severe impairments, and,


13 - OPINION AND ORDER
therefore, the ALJ resolved Step Two in Plaintiff's favor.

Thus, according to the Commissioner, any failure to find and to

include Plaintiff's ulnar-nerve impairment did not prejudice

Plaintiff.

     A.      Standards

             The inquiry for Step Two is a de minimis screening

device to dispose of groundless claims.     Bowen v. Yuckert, 482

U.S. 137, 153–54 (1987)(Step Two inquiry intended to identify

claimants whose medical impairments are so slight that it is

unlikely they would be found disabled).     See also Webb v.

Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)(Step Two impairment

“may be found not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.”)(emphasis in original).

             The claimant bears the burden to provide medical

evidence to establish at Step Two that she has a severe

impairment.    20 C.F.R. § 404.1512.   An impairment or combination

of impairments is “not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.”     Webb, 433 F.3d at 686.   At Step

Two the ALJ must consider the combined effect of all the

claimant's impairments on her ability to function without regard



14 - OPINION AND ORDER
to whether each alone is sufficiently severe.    Howard ex rel.

Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.2003).       See also

Smolen v. Chater, 80 F.3d 1273, 1289–90 (9th Cir.1996); 42

U.S.C. § 423(d)(2)(B); 20 C.F.R. § 416.923.

            If the ALJ determines a claimant is severely impaired

at Step Two, the ALJ continues with the sequential analysis and

considers all of the claimant's limitations.    SSR 96–9p,

available at 1996 WL 374184 (July 2, 1996).    Step Two is “merely

a threshold determination of whether the claimant is able to

perform his past work.”    Hoopai v. Astrue, 499 F.3d 1071, 1076

(9th Cir. 2007).   If an ALJ fails to consider limitations

imposed by an impairment at Step Two but considers them at a

later step in the sequential analysis, any error at Step Two is

harmless.    Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

See also Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).

     B.     Analysis

            As noted, the ALJ found Plaintiff has severe

impairments of lumbar and cervical spine degenerative disc

disease, right-shoulder injury, hypertension, and GERD.      Tr. 15.

Based on these impairments, the ALJ assessed Plaintiff’s RFC as

limited to light work with some exertional limitations.      Tr. 16.

            The ALJ, however, also found there was not any



15 - OPINION AND ORDER
objective medical evidence to support Plaintiff’s other alleged

complaints, including left cubital-tunnel syndrome.      Tr. 15.

The ALJ explained this alleged impairment "caused only transient

and mild symptoms and limitations," was "well controlled with

treatment," and was "otherwise not adequately supported by the

medical evidence in the record."     Id.   The ALJ resolved Step Two

in Plaintiff's favor and proceeded with the sequential analysis.

          The ALJ noted Plaintiff had left ulnar decompression

surgery at the elbow in January 2010, but she made few

complaints of any ongoing symptoms.    Tr. 20, 553-55.   Although

post-surgery improvement was initially slow (Tr. 540, 543),

Plaintiff had a complete physical examination in January 2013,

she did not mention left-hand problems, and the strength in her

extremities was equal and normal without peripheral neuropathy.

Tr. 20, 325.   Following a motor-vehicle accident in March 2013,

Plaintiff reported having left-arm numbness that she attributed

to her ulnar-nerve transposition.    Tr. 321.   In February 2014

Plaintiff noted some left-hand numbness.     Tr. 288.   The ALJ

noted, however, there was not any evidence of subsequent

treatment in the record.   Tr. 20.   Thus, the ALJ evaluated the

evidence and accounted for all credible limitations relating to

Plaintiff's alleged left-hand impairment.



16 - OPINION AND ORDER
          On this record the Court concludes the ALJ did not err

at Step Two because he found Plaintiff has severe impairments,

and, therefore, any failure to find other severe impairments at

Step Two was not prejudicial.

III. The ALJ did not err at Step Four when he relied on the
     testimony of the VE.

     Plaintiff contends the ALJ erred when he relied on the

testimony of the VE regarding Plaintiff's ability to perform her

past relevant work.

     A.   Standards

          At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser v. Comm’r of Soc. Sec.

Admin., 648 F.3d 721, 724 (9th Cir. 2011).

          “At step four of the sequential analysis, the claimant

has the burden to prove that [she] cannot perform [her] prior

work either as actually performed or as generally performed in

the national economy.”    Carmickle v. Comm’r Soc. Sec. Admin.,

533 F.3d 1155, 1166 (9th Cir. 2008).

          "Although the burden of proof lies with the claimant

at step four, the ALJ still has a duty to make the requisite

factual findings to support his conclusion."    Pinto v.


17 - OPINION AND ORDER
Massanari, 249 F.3d 840, 844 (9th Cir. 2001).      Accordingly, the

ALJ must make the requisite factual findings supported by

substantial evidence in the record before concluding that the

claimant is "able to perform:   1.   The actual functional demands

of the job duties of a particular past relevant job; or 2.        The

functional demands and job duties of the occupation as generally

required by employers throughout the national economy."         Id., at

845.   "This requires specific findings as to the claimant's

residual functional capacity, the physical and mental demands of

the past relevant work, and the relation of the residual

functional capacity to the past work."     Id.

       B.   Analysis

            As noted, the ALJ found Plaintiff can perform light

work and is capable of performing her past relevant work as she

actually performed it previously.    Tr. 17, 24.

            Plaintiff testified her work as a case-management

nurse involved mainly "utilization review, discharge planning,

[and] coordination of services."     Tr. 38.   Plaintiff also

testified much of her day was spent keyboarding.     Tr. 49.

            The VE testified Plaintiff’s past relevant work was

classified by the Dictionary of Occupational Titles (DOT) as a

medical case-manager, DOT job code 075.117-910.     Tr. 51.     The VE



18 - OPINION AND ORDER
also testified even though this job is generally performed at a

sedentary level, Plaintiff performed the job at a light level

based on Plaintiff’s description of the job as she actually

performed it.   Tr. 51-2.   The VE also testified an individual

with an RFC as assessed by the ALJ could perform this type of

work.   Id.

           Plaintiff contends the DOT code indicated by the VE

does not exist, and, as a result, the VE testified Plaintiff

could perform a job that does not exist, the VE "veered" from

the DOT without explanation, and the ALJ erred when he relied on

the VE's inaccurate testimony.

           When making disability determinations the Commissioner

relies primarily on the DOT for "information about the

requirements of work in the national economy."      SSR 00-4p.   The

Commissioner also uses testimony from vocational experts to

obtain occupational evidence.      Id.   Although evidence provided

by a VE "generally should be consistent" with the DOT, neither

source is controlling when there is a conflict between the DOT

and the VE's testimony.     Id.   In other words, the ALJ must

determine whether a conflict exists.      If the ALJ finds there is

a conflict, the ALJ must determine whether the VE's explanation

for the conflict is reasonable and whether a basis exists for



19 - OPINION AND ORDER
relying on the VE rather than the DOT.     Id.   See also Massachi

v. Astrue, 486 F.3d 1149, 1152-53 (9th Cir. 2007).

          As noted, the VE testified Plaintiff actually

performed the medical case-manager job at a light level.     Thus,

the VE’s testimony resolved the apparent conflict between the

DOT and the ALJ’s evaluation of Plaintiff’s RFC for light work

regardless whether the correct DOT job code was identified.      The

Court finds the VE’s testimony was reasonable and provided a

basis for the ALJ to rely on the VE's testimony rather than the

DOT when the ALJ was assessing whether Plaintiff could perform

her past relevant work.     See Tommasetti v. Astrue, 533 F.3d

1035, 1042 (9th Cir. 2008)("To deviate from the DOT

classification, an ALJ may rely on expert testimony which

contradicts the DOT, but only insofar as the record contains

persuasive evidence to support the deviation."[citation and

internal quote omitted]).

     On this record the Court concludes the ALJ did not err at

Step Four when she determined Plaintiff could perform her past

relevant work because the ALJ’s decision was supported by

substantial evidence in the record.    The ALJ, therefore, did not

have to proceed to Step Five of the Disability Regulatory

Sequential Analysis.



20 - OPINION AND ORDER
                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 31st day of March, 2019.



                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




21 - OPINION AND ORDER
